              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

EDWARD JOE WALTON,                            )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          NO. CIV-19-0348-HE
                                              )
KARRIE JEAN McBRIDE, et al.,                  )
                                              )
                     Defendants.              )

                                          ORDER

       Plaintiff Edward Joe Walton, a state pre-trial detainee appearing pro se, filed a

complaint seeking relief pursuant to 42 U.S.C. § 1983. The matter was referred to

Magistrate Judge Suzanne Mitchell for initial proceedings pursuant to 28 U.S.C. §

636(b)(1)(B) and (C). Judge Mitchell granted plaintiff’s motion to proceed in forma

pauperis and ordered him to pay an initial partial filing fee of $5.15. Plaintiff did not pay

the initial partial fee. Accordingly, Judge Mitchell issued a Report and Recommendation

recommending that plaintiff’s case be dismissed. Plaintiff has since paid the initial partial

filing fee.

       In light of plaintiff’s payment, the Report [Doc. # 14] is STRICKEN as moot. This

case is referred back to Judge Mitchell for further initial proceedings.

       IT IS SO ORDERED.

       Dated this 29th day of July, 2019.
